Case: 17-41096   Document: 00514600767   Page: 1   Date Filed: 08/15/2018




         IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                            No. 17-41096                      August 15, 2018
                          Summary Calendar
                                                               Lyle W. Cayce
                                                                    Clerk


GREGORY CARL MORSE, Also Known as Gregory C. Morse,

                                      Plaintiff−Appellant,

versus

DITECH FINANCIAL, L.L.C.; DITECH FINANCIAL, L.L.C., NA,

                                      Defendants−Appellees

            ***********************************************

GREGORY C. MORSE,

                                      Plaintiff−Appellant,

versus

DITECH FINANCIAL, L.L.C.

                                      Defendant−Appellee.



              Appeal from the United States District Court
                   for the Eastern District of Texas
                            No. 4:16-CV-279
                            No. 4:16-CV-346
     Case: 17-41096      Document: 00514600767        Page: 2     Date Filed: 08/15/2018


                                     No. 17-41096

Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *

      Gregory Morse moves to proceed in forma pauperis (“IFP”) in this appeal
of the dismissal of his complaint against Codilis & Stawiarski, P.C., and the
summary judgment in favor of Ditech Financial, L.L.C. Morse’s IFP motion is
a challenge to the district court’s certification that his appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1992).

      Morse does not challenge the dismissal of the claims against Codilis &
Stawiarski. Because Morse does not adequately brief the dismissal of those
claims, they are abandoned, and he does not show any error or nonfrivolous
issue with regard to them.         See Brinkmann v. Dallas Cty. Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).

       Regarding the claims against Ditech, Morse challenges the district
court’s determination that many of them were barred by res judicata. In addi-
tion to deciding that several claims were barred by res judicata, the district
court also determined that the claims should be dismissed on alternative
grounds. Specifically, the court determined that Morse’s claims under the Real
Estate Settlement Procedures Act and the Texas Deceptive Trade Practices
Consumer Protection Act should be dismissed because they were barred by
limitations. His claims of fraud failed as a matter of law because a loan trans-
action cannot serve as the basis for a statutory fraud claim in Texas and
because Morse did not show that Ditech acted with knowledge concerning
fraud. His claim for quiet title failed because he presented no support for the
strength of his own title. The court found that Morse failed to establish a


      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.


                                            2
    Case: 17-41096    Document: 00514600767        Page: 3   Date Filed: 08/15/2018


                                    No. 17-41096

violation of the Texas Business and Commerce Code because the relationship
between Morse and Ditech existed through a loan agreement rather than a
contract for the sale of land. Further, Morse failed to establish a Racketeer
Influenced and Corrupt Organizations Act claim because he did not allege or
show the existence of an enterprise as defined by the relevant statutes.

      Morse presents no meaningful argument challenging the district court’s
alternative grounds for dismissal of these claims. Because Morse does not ade-
quately brief the dismissal of these claims on any grounds other than res judi-
cata, they are abandoned, and Morse does not show any error or nonfrivolous
issue with regard to them. See Brinkmann, 813 F.2d at 748.

      In his brief, Morse again contends that the contract is void and un-
enforceable because it was not supported by consideration. He also reasserts
claims that the foreclosure was wrongful. His points are conclusory and offer
no meaningful argument to rebut the district court’s determination that these
claims failed as a matter of law.

      Finally, Morse avers that the district court erred in denying his discovery
motions. A decision whether to delay summary judgment for further discovery
is reviewed for abuse of discretion. Raby v. Livingston, 600 F.3d 552, 561 (5th
Cir. 2010). The district court found that, even with broad construction, Morse
did not specify “how the requested discovery is relevant or refutes Ditech’s
summary judgment evidence.” Morse offers no meaningful argument to show
that the decision was an abuse of discretion. See Raby, 600 F.3d at 561.

      Morse has not shown that he will present a nonfrivolous issue on appeal.
See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly, the motion
for leave to appeal IFP is DENIED, and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.



                                         3